DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11, 15 and 18 are objected to because of the following informalities:  
In claim 11, after “and a compound represented by Formula (5)”, please delete the comma and insert a colon (:).
In claim 11, before “R51, R52, R53 and R54”, please insert the word “and”.
In claim 15, after “an epoxidized fatty acid ester”, please delete the comma and insert a colon (:).
In claim 7, applicants refer to the resin having a biomass-derived carbon atom as “(ABio)”; however, it was referred to before as simply “(A)”.  Please amend to maintain the same reference character throughout the claimed to avoid possible confusion.
Claim 18 claims a thermoplastic elastomer (D) containing at least one selected from the groups consisting of a core-shell structure polymer (d1)…, and 
The instant specification discloses the following:

    PNG
    media_image1.png
    335
    632
    media_image1.png
    Greyscale

Please amend “(d1)” in the claim to (d2) and “(d2)” in the claim to (d3), as these are the reference numbers applicants use in the instant specification and delete the comma before “and contains” to show that the olefin limitation is related to the olefin polymer (d3), and NOT limiting the elastomer (D), alone.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Applicants exemplify the use of Kane Ace 564, and describe it as “methyl methacrylate-butadiene-styrene copolymerization (MBS) resin, polymer (d1) with a core-shell structure” (p. 43, ll. 31-33 of the instant specification); however, this .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the ester compound (B)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Note applicants might overcome this rejection by amending the dependency to claim 11, rather than claim 7.
Claim 16 recites the limitations "the plasticizer (C)" and “the cardanol” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Note applicants might overcome this rejection by amending the dependency to claim 14 rather than claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katayama (US 2004/0068059).  Claims 12 and 13 are prima facie obvious over Katayama.
Katayama exemplifies compounding a composition comprising a blend of 20 parts polylactic acid polyester copolymer and 80 parts cellulose acetate, where the cellulose acetate is plasticized with 20% polycaprolactone, followed by injection molding to form a molded article (p. 65, Table VII-2).  Cellulose acetate and the polylactic acid polyester meet applicants’ biomass-derived resin (A), and polycaprolactone meets applicants’ plasticizer (C).  This composition suggests a blend of 64 parts cellulose acetate, 20 parts polylactic acid copolymer, and 16 parts plasticizer.  Katayama discloses that the compositions can include 0.1-3 parts by weight of a lubricant, specifically listed to include pentaerythritol 51-R54 are aliphatic hydrocarbon groups having 17 carbon atoms, and stearyl stearate, which meets applicants’ Formula (1) when R11 is an aliphatic hydrocarbon having 17 carbon atoms and R12 is an aliphatic hydrocarbon having 18 carbon atoms.  The lubricant meets applicants’ ester compound (B).
Katayama does not disclose the contact angle of a D2 test piece, as claimed; however consider the following:
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The compositions of Katayama comprise applicants’ desired components within the amounts described.  Therefore, the composition inherently meets the claimed contact angle.
Additionally, the PLA and PCL would be expected to increase the hydrophobicity of the composition compared to cellulose acetate, alone and the contact angle of a D2 test piece would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the compositions suggested by Katayama.
Katayama discloses cellulose acetate propionate and cellulose acetate butyrate as preferable (p. 37, [0595]).
Katayama anticipates or is prima facie obvious over instant claims 1-4, 7, 8, 11, 14, 19 and 20.
As to claim 15, Katayama discloses that tris(ethoxycarbonyl)methyl citrate and tris(ethoxycarbonyl)methyl acetyl citrate can be used as functional equivalents to polycaprolactone as a plasticizer (p. 37, [0596]), which meet applicants’ citric acid ester plasticizer.
As to claims 12 and 13, Katayama discloses the inclusion of 0.1-3 parts of lubricant to 100 parts by weight of the resin, suggesting a weight ratio of the lubricant to the cellulose acetate of about 0.1-3/64 or 0.002-0.05, the ranges of which overlap with the claimed ranges of 0.0025-0.1 in claim 12 and 0.005-0.05 in claim 13, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Katayama is prima facie obvious over instant claims 12 and 13.

Claims 1-10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yao (US 2016/0090471), as evidenced by Braskem (High Density Polyethylene SGF4960, Braskem, 2020, 1 page).
Yao exemplifies a kneading a composition comprising 100 parts Cellulose ester resin compound 7 (CAP 482-20, cellulose acetate propionate), which meets applicants’ bio-based resin (A), 15 parts polyether ester compound 9, which meets applicants’ plasticizer (C); and 5 parts polyolefin resin compound 40 (SGF4960, which as evidenced by Braskem has a minimum biobased content of 96%), followed by injection molding to form a D2 shaped product (p. 14, Table 9, Example 156).
Yao is interested in the contact angle of the compositions; however, does not disclose the contact angle of a D2 test piece of the above described cellulose acetate composition, nor does Yao teach the desired contact angle when measured using ISO 15989, as claimed; however, consider the following:
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The composition of Yao is disclosed as comprising applicants’ preferred components within the described amounts.  Therefore, the composition inherently meets the claimed contact angle.
Polyethylene is known in the art as a hydrophobic resin.  Therefore, one of ordinary skill in the art would expect that adding polyethylene and a claimed plasticizer that the contact angle/hydrophobicity would be higher than with the Yao.
As to claim 2, applicants use the same cellulose acetate taught by Yao, as CA1 in the examples.  By making comparisons in Comparative Examples 1-3, it can be seen that the ester compound nor plasticizer have an effect on the content of biomass-derived carbon atom.  By making comparisons with Example 5, which uses a similar bio-mass derived polyethylene, the inclusion of such would lead to an increase in the content of bio-bass derived carbon atom; therefore, CA1 in combination with the bio-mass derived polyethylene inherently possesses a content of biomass-derived carbon atom of greater than 30 wt%, as claimed.
Yao anticipates or is prima facie obvious over instant claims 1-10, 14, 15, 19 and 20.

Claims 1-4, 7, 8, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 107118527; however, for convenience, the Google patents translation will be cited below.
CN ‘527 exemplifies preparing a high water vapor barrier biodegradable composite from a resin composition comprising 92 parts PLA, which meets 41, R42 and R43 are aliphatic hydrocarbon groups having 17 carbon atoms.  CN ‘527 also discloses that the bio-based resin can be that of cellulose acetate.
While CN ‘527 does not disclose the specific method of measuring the contact angle, CN ‘527 specifically discloses that the addition of a biobased ester can increase the contact angle by at least 20 degrees.  Therefore, the compositions taught by CN ‘527 inherently meet the claimed test, specifically, the contact angle when measured using ISO 15989 on a D2 test piece.
Alternatively, one of ordinary skill in the art would expect the compositions of CN ‘527 to have the claimed contact angle, as CN ‘527 teaches that the addition of the addition of a hydrophobic ester increases the contact angle by 20 degrees.
As to claim 2, CN ‘5274 discloses a combination of a bio-based resin and a hydrophobic bio-based ester; therefore, the bio-based carbon content is inherently greater than 30 wt%, as these are the only two components that makeup the composition.
CN ‘527 anticipates of is prima facie obvious over instant claims 1-4, 7, 8, 11-13 and 19.

Claims 1-10, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (WO 2018/089573).
Feng exemplifies preparing compounding a composition comprising 69-97 w% CAP 482-20 (cellulose acetate propionate), 2-30 wt% Kane Ace 564 impact modifier which has a methyl methacrylate-butadiene-styrene copolymer resin with a core-shell structure, and 1 wt% epoxidized octyl tallate, followed by processing by way of injection molding (p. 41, Table 1).
Feng teaches that the cellulose ester compositions can include an additional polymeric component as a blend with the cellulose ester in an amount of 5-95 wt%, specifically listed to include polylactic acid.
Feng does not teach or suggest the contact angle of a D2 test piece, as claimed; however, consider the following:
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The compositions taught by Feng meet applicants’ claimed components in the claimed amounts.  Polylactic acid is known in the art as a hydrophobic polyester.  Therefore, one of ordinary skill in the art would expect that by adding polylactic acid to the compositions in Table 1, that the contact angle/hydrophobicity would increase, and that the contact angle of a D2 test Feng.
As to claim 2, applicants use the same cellulose acetate taught by Feng, as CA1 in the examples.  By making comparisons in Comparative Examples 1-3, it can be seen that the ester compound nor plasticizer have an effect on the content of biomass-derived carbon atom; therefore, CA1 inherently possesses a content of biomass-derived carbon atom of 45 wt% when present in an amount of 91.5 wt%. Therefore, the compositions in Table 1 of Feng inherently possess a content of biomass-derived carbon atom of greater than 30 wt%, as claimed.
Feng is prima facie obvious over instant claims 1-10, 14, 15, and 17-20.


Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Feng (WO 2018/089573), as applied above to claims 1-10, 14, 15 and 17-20, and further in view of Harvey (US 2,098,824).
Feng is prima facie obvious over instant claims 1-10, 14, 15 and 17-20, as described above and applied herein as such, as Feng teaches a composition comprising a blend of cellulose acetate propionate, polylactic acid, and a thermoplastic elastomer.  Feng teaches the inclusion of any plasticizer that can reduce the Tg and/or melt viscosity of the cellulose ester to improve the melt processing characteristics (p. 7, [0080]); however, does not teach or suggest a cardanol compound, as claimed.
Harvey teaches that cardanol is a “very good plasticizer” for cellulose acetate (p. 2, ll. 70-78).
Therefore, substituting the plasticizer in Feng for cardanol is prima facie obvious, as Feng does not limit the type of plasticizer that can be used, and Harvey teaches that it is a very good plasticizer for cellulose acetate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Brieann R Johnston/Primary Examiner, Art Unit 1768